IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

            STATE OF TENNESSEE v. CURTIS SCOTT HARPER

                           Criminal Court for Knox County
                                     No. 99747



               No. E2014-01077-CCA-R3-CD – Filed November 3, 2015




JOHN EVERETT WILLIAMS, J., concurring.

        I believe that the majority opinion provided an excellent discussion of the
photographs and subsequent legal analysis of their admissibility; I write separately only to
amplify the gruesome and appalling nature of the photographs. “Surely, there is a line
between admitting a photograph which is of some help to the jury in solving the facts of
the case and one which is of no value other than to inflame the minds of the jurors. That
line was crossed in this case.” People v. Burns, 241 P.2d 308, 319 (Cal. Dist. Ct. App.
1952). The photographs in this case were, without a doubt, the most grotesque,
horrifying, and unnecessary photographs that I have viewed in 17 years on this court.
These photographs served no purpose other than “to arouse passion and shock at the sight
of a gory event.” Clark v. Com., 833 S.W.2d 793, 794-95 (Ky. 1991). As the majority
opinion correctly concludes, the State was more than able to present a compelling case for
conviction without the addition of the grisly autopsy and crime scene photographs. The
photographs were overwhelmingly prejudicial to the defendant, and the gruesome nature
and sheer volume of the photographs comes close to indicating a lack of respect for the
victims themselves. A combination of overzealous prosecuting and weak gatekeeping by
the trial court can result in an unfair trial for a defendant. That is precisely what
happened in this case. The trial court repeatedly expressed apprehension about the
admission of the photographs. The trial court should have stood firm in its concerns and
warnings and prevented the prosecutor’s overzealous prosecution of the defendant. The
failure to do so requires a remand and a new trial in this case. I am authorized by Judge
Norma McGee Ogle to say she also joins in this concurring opinion.

                                                 _________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE